Exhibit 99.1 People’s Utah Bancorp Announces Quarterly dividend American Fork, UTAH (October 20, 2015) — People’s Utah Bancorp ("People’s") (Nasdaq: PUB) announced today that its Board of Directors declared a quarterly dividend of $0.06 per common share. The dividend is payable November 12, 2015 to shareholders of record on October 30, 2015. About People’s Utah Bancorp People’s Utah Bancorp is the holding company for People’s Intermountain Bank with 18 locations in two divisions, Bank of American Fork and Lewiston State Bank. The bank has been serving communities in Utah and southern Idaho for more than 100 years. PUB is committed to preserving the community bank model with a full range of bank products and technologies. More information about PUB is available at www.peoplesutah.com.
